DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I-A, Claims 1-6, filed on 7/08/22, is acknowledged.
The Restriction mailed on 7/05/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group or Species. 
	The Restriction filed on 7/05/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (7-17) or take other appropriate action. An Office Action on the merits of Claims 1-6 now follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: in Claim 2, lines 6-11, the claimed language requires that
“the i-th turn of each of the first and second wires (Figs. 6-16, 1) are wound in the lower layer (L1)” [which is proper],
“the (i-th+1) turn of each of the first and second wires (Figs. 6-16, 2) are wound in the intermediate layer (L2)” [which is not proper as wire turns (2) are in lower layer (L1)],
“the (i-th+2) turn of each of the first and second wires (Figs. 6-16, 3) are wound in the upper layer (L3)” )” [which is not proper as wire turns (3) are in intermediate layer (L2)].
Therefore, Claims 2-6 are awkward and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicants), regard as the invention. It would be hard pressed for one of ordinary skill in the art to apply the claimed invention without undue experimentation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (JPH1174133A).
Regarding claim 1, Nakamura et al teach an induction apparatus of coil component  comprising: 
a winding core part (Fig. 7, 28); and 
first and second wires (Set of 25a) wound around the winding core part, 
wherein the first and second wires constitute at least three winding layers (1st, 14th, 15th, 20th & 21st) on the winding core part, and 
wherein a i-th (i is an integer equal to or larger than 1) turn (26), a (i+1) turn (27), and a (i+2) turn (28) of each of the first and second wires (Set of 25a) are positioned in mutually different winding layers (1st, 14th, 15th).

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 12, 2022